Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-15 are pending and rejected. Claim 1 is amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US 6,413,672 B1 (provided on the IDS of 10/15/2020) in view of Ariga, JP 2009-266466 A.
	The following citations for Ariga, JP 2009-266466 A are in reference to the machine translation provided by Espacenet and the figures in the original document.
	Regarding claim 1, Suzuki teaches a method of forming an electrode (process for producing a lithium secondary battery with an anode, Col. 3, lines 42-58), the method comprising: 
providing a current collector (forming a coated film on the current collector, Col. 3, lines 42-58, indicating a current collector is provided); 
providing a mixture comprising a precursor and micron-sized silicon particles (preparing a coating solution by adding silicon powder and an organic material that turns to carbonaceous material through heat treatment to a solvent, Col. 6, lines 49-60, such that the mixture will contain a precursor since it turns to a carbonaceous material with heat treatment, and where the particle size of the silicon powder ranges from 0.5 microns to 100 microns, Col. 5, lines 10-15, indicating the silicon in the mixture includes micron-sized silicon particles, and also note Embodiment 1, Col. 8, lines 35-45, with 7 micron sized silicon particles),
pyrolyzing the combination of the current collector and the mixture to convert the precursor into one or more types of carbon phases to form a composite material comprising the one or more types of carbon phases as a substantially continuous phase with the silicon particles distributed throughout the composite material (where the anode is produced by applying the coating the solution onto the current collector followed by sintering the material, where the binder, i.e. organic material the turns carbonaceous with heat, forms hard carbon through heat treatment on the collector so as to form amorphous carbon, Col. 3, lines 42-58 and Col. 6, lines 49-57, where the sintered material it has a structure such as a phase of dispersed silicon in a continuous phase of the carbonaceous material and the silicon particles are covered by the carbonaceous material, Col. 6, lines 49-60, indicating that the sintered material forms a composite material comprising a carbon phase containing silicon particles, and where the sintered material has a structure such as a dispersed phase of silicon existing in the continuous phase of the carbonaceous material, indicating that the carbonaceous material is a continuous phase with the silicon particles distributed throughout). 
Therefore, Suzuki teaches using silicon particles having a size within the claimed range, i.e. micron-sized. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Suzuki further teaches that the current collector of the anode maybe a metal selected from a group including copper, where the metal may be used in the form of a foil (Col. 5, lines 22-28). Suzuki further teaches that in addition to the binder, graphite may be added to increase the conductivity of the sintered material (Col. 6, lines 21-26). They teach that since the binder is carbonized to form a solid phase when the current collector and the coated film are in close contact with each other, adhesion between the current collector and the sintered material is improved and the contact resistance between the current collector and the sintered material is decreased, thereby improving the battery capacity and the cycle property (Col. 3, line 62-Col. 4, line 2).
They do not teach that the current collector comprises a current collector coated with a polymer film. 
Ariga teaches a non-aqueous electrolyte secondary battery in which a carbon material such as amorphous carbon is formed on a negative electrode current collector (0001). They teach that the adhesiveness between the negative electrode active material and the negative electrode current collector (graphite and copper), which are different materials is inferior to that of the negative electrode active materials (graphite and graphite) (0004). They teach providing a carbon coating on the negative electrode current collector formed of a copper foil by thermal decomposition of a carbon precursor resin (0010). They teach that in a secondary battery in which graphite is used as the negative electrode active material, a copper foil coated with carbon on the negative electrode current collector is used to improve the electrical properties of the negative electrode layer and the surface of the electrode current collector (0013). They teach that the process provides a non-aqueous electrolyte secondary battery that reduces cycle capacity deterioration by improving adhesion while maintaining contact and suppressing an increase resistance between the negative electrode layer and the surface of the negative electrode current collector due to the charge/discharge cycle (0013 and 0023). They teach that by using a copper foil coated with carbon on the negative electrode current collector, good electrical contact and adhesiveness between the negative electrode layer and the negative electrode current collector can be imparted (0023). 
From the teachings of Ariga, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki to have coated a copper foil with a polymer (carbon precursor resin) and then to have applied the mixture onto the polymer layer followed by carbonizing the combination of the current collector, the polymer layer, and the precursor in the mixture so as to form the active layer and a carbon layer on the copper foil because Ariga teaches that forming a negative electrode current collector by coating a copper foil with a resin followed by carbonizing the resin to form a carbon layer provides the benefits of improved adhesion with an electrode layer containing graphite, as well as reducing cycle capacity deterioration and suppressing an increase resistance between the negative electrode layer and the surface of the negative electrode current collector due to the charge/discharge cycle and Suzuki provides a process of forming active layer on a copper current collector by applying a coating solution containing a binder, silicon particles, and graphite followed by pyrolyzing the binder to form carbon where pyrolyzing the binder when in close contact with the current collector improves adhesion such that it will be expected to provide the benefits of improved adhesion due to the polymer layer as well as pyrolyzing the polymer and precursor together (since Suzuki indicates pyrolyzing in close contact improves adhesion), and also provide the benefits described by Ariga, i.e. reducing cycle capacity deterioration and suppressing an increase resistance between the negative electrode layer and the surface of the negative electrode current collector due to the charge/discharge cycle. Therefore, they pyrolyzing will convert the polymer layer to a carbon film and since the carbon layer improves adhesion and Suzuki indicates that pyrolyzing while in close contact improves adhesion the resulting carbon layer is considered to adhere the composite material to the collector. 
Regarding claims 2 and 3, Suzuki in view of Ariga suggest that limitations of instant claim 1. As discussed above Suzuki teaches using a copper foil current collector (Col. 5, lines 22-28). Ariga also teaches using a copper foil current collector (0009).
Regarding claim 5, Suzuki in view of Ariga suggest the limitations of instant claim 1. Suzuki further teaches that the binder or precursor is selected from materials such as phenol-formaldehyde resin (a phenolic resin), polyimide resin, and epoxy resin (Col. 6, lines 6-14). Suzuki teaches that the binder of non-graphitizable carbon is added for the purpose of forming amorphous carbon (Col. 3, lines 42-57). Ariga teaches using a carbon precursor resin where the resin can be a phenol resin or the like and where the carbon material is amorphous carbon (0001, 0010, and 0015). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the same material for the polymer and the precursor because Suzuki provides materials that form amorphous carbon under heat treatment and Ariga desires materials that form amorphous carbon under heat treatment when they both indicate that phenolic resins are suitable such that it will be expected to provide the carbon phases as desired, while ensuring the materials pyrolyze together at the same temperature for more efficient processing.
Regarding claim 6, Suzuki in view of Ariga suggest the limitations of instant claim 1. Suzuki further teaches that the binder or precursor is selected from materials such as phenol-formaldehyde resin (a phenolic resin), polyimide resin, and epoxy resin (Col. 6, lines 6-14). 
Regarding claim 7, Suzuki in view of Ariga suggest the limitations of instant claim 1. Suzuki further teaches that the mixture includes a silicon powder, an organic material that turns to carbonaceous material through the heat treatment (i.e., binder), and a solvent (Col. 3, lines 42-58 and Col. 6, lines 49-57), such that the mixture is considered to provide a slurry of the precursor or binder and silicon particles since it will include solids in a liquid.
Regarding claim 8, Suzuki in view of Ariga suggest the limitations of instant claim 1. Suzuki further teaches applying the coating solution on the current collector followed by drying (Col. 6, lines 49-57). 
Regarding claim 9, Suzuki in view of Ariga suggest the limitations of instant claim 1. Suzuki further teaches drying the mixture prior to sintering or pyrolyzing (Col. 6, lines 49-57).
Regarding claim 10, Suzuki in view of Ariga suggest the limitations of instant claim 1. Suzuki further teaches that the composite material comprises the silicon particles in a range of 50 to 99% by weight (abstract), indicating that the silicon particles are added to the mixture so as to provide a silicon weight percentage in the composite material in a range overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA1976). Therefore, the range suggested by Suzuki in view of Ariga renders the range of instant claim 10 obvious.
Regarding claims 11 and 12, Suzuki in view of Ariga suggest the limitations of instant claim 1. Suzuki further teaches that in addition to the binder, graphite or the like maybe added, thereby increasing the conductivity of the sintered material (Col. 6, lines 21-26), where since the graphite is added and is not in the form of a film it is considered to be graphite particles, i.e. pieces of graphite, and since it increases the conductivity of the sintered material it is considered to act as a conductive particle.
Regarding claim 13, Suzuki in view of Ariga suggest the limitations of instant claim 1. Suzuki further teaches that the electrode is an anode (see for e.g. abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ariga as applied to claim 1 above, and further in view of Inoue, JP 2010-257695 A.
	The following citations for Inoue, JP 2010-257695 A are in reference to the machine translation provided by Espacenet and the figures in the original document.
	Regarding claim 4, Suzuki in view of Ariga suggest the limitations of instant claim 1. Suzuki further teaches using a copper foil current collector, where the thickness is preferably in a range from 3 to 100 microns (Col. 5, lines 22-28). Suzuki teaches that the electrode formed is an anode for a lithium secondary battery (abstract). 
	They do not teach that the current collector comprises a clad foil comprising copper on at least one side of the clad foil.
	Inoue teaches a clad material for a negative electrode current collector of a lithium ion battery that has higher strength than a copper foil and is less likely to cause cycle deterioration (0008). They teach that the clad material has copper layers pressure-welded and diffusion-bonded to both sides of a nickel-based metal layer (0010, 0023, and Fig. 1). They teach that the reliability, durability, and life of the battery can be improved by using the negative electrode current collector (0011). They teach that the overall thickness of the clad material is preferably 20 microns or less (0014). Therefore, Inoue teaches using a clad material having copper layers applied to both sides of a nickel layer as a negative current collector for a lithium ion battery that has higher strength than a copper foil, is less likely to cause cycle deterioration, and improves the reliability, durability, and life of the battery, where the total thickness is preferably 20 microns or less.
	From the teachings of Inoue, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki in view of Ariga to have used the clad material of Inoue as the negative (anode) current collector of the lithium secondary battery because Inoue teaches such the current collector has higher strength than a copper foil, is less likely to cause cycle deterioration, and improves the reliability, durability, and life of the battery such that it will be expected to provide a desirable current collector. Therefore, in the process of Suzuki in view of Ariga and Inoue the current collector will comprise a clad material comprising copper on both sides of the clad material, where the clad material is considered to be a foil because it consists of a thin metal sheet where the thickness is within the range desired by Suzuki for a foil. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ariga as applied to claim 1 above, and further in view of Park, US 2011/0177393 A1.
	Regarding claims 14 and 15, Suzuki in view of Ariga suggest the process of instant claim 1. 
	They do not teach heating the mixture at a pre-selected heating rate.
	Park teaches composite materials and method for forming composite materials used as an electrode material for a battery (abstract). They teach that the composite material includes greater than 0% and less than about 90% silicon particles and greater than 0% and less than about 90% by weight of one or more types of carbon phases (abstract). They teach that at least one of the one or more types of carbon phases can be a substantially continuous phase (abstract). They teach forming the composite material by providing a mixture that includes a precursor and silicon particles and pyrolyzing the precursor to convert the precursor into one or more types of carbon phases (abstract). They teach that the precursor can include a hydrocarbon compound, polyimide, phenolic resin, etc. (0014 and 0038). They teach casting the mixture on a substrate, drying, removing the dried mixture from the substrate, and pyrolyzing the mixture (0039-0040). They teach carbonizing using a heat up rate of about 10°C/min (0040). 
From the teachings of Park, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki in view of Ariga to have pyrolyzed the mixture using a pre-selected heating rate of about 10°C/min because Park indicates that such a heating rate is desirable when pyrolyzing a polymer precursor such as polyimide containing silicon particles for use in an electrode of a battery such that it will be expected to provide a desirable heating rate for pyrolyzation/carbonization in the process of Suzuki in view of Ariga. Therefore, the heating rate meets the claimed requirements of about 10°C/min. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

Claims 1-3, 5-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima, JP 2013134863 A (provided on the IDS of 6/8/2022).
	The following citations for Fukushima, JP 2013134863 A are in reference to the machine translation provided by JPlat-Pat and the figures in the original document.
	Regarding claim 1, Fukushima teaches a method of forming an electrode (a method for producing a negative electrode for a secondary batter, pg. 1), the method comprising: 
providing a current collector coated with a polymer layer on at least one side of the current collector (where an intermediate layer precursor film containing a material which is carbonized by a heat treatment to become a carbonaceous material is formed on the surface of a current collector, pg. 7 and Fig. 1, where the material of the precursor film is a thermosetting resin such as phenol resin, epoxy resin, polyester resin, etc., i.e. a polymer, pg. 8); 
providing a mixture on the polymer layer, the mixture comprising a precursor and micron-sized silicon particles (where an active material layer precursor including a raw material powder of Si and a material which is carbonized by heat treatment to become a carbonaceous material is formed on the intervening layer precursor coating of the current collector, pg. 8, where the silicon particles are preferably 0.05 µm or more and 5 µm or less, pg. 8, indicating that they are in the rage of micron sized and where they teach using powder having an average particle diameter of 1 µm, pg. 11),
pyrolyzing the combination of the current collector, the polymer layer, and the mixture to convert the precursor into one or more types of carbon phases to form a composite material comprising the one or more types of carbon phases with the silicon particles distributed throughout the composite material, wherein the pyrolyzing converts the polymer layer into a carbon film (where the current collector on which the intervening layer precursor film and the active material layer precursor are formed are baked at 600°C or higher and 1083°C or lower to sufficiently carbonize the material to form a carbonaceous material by heat treatment, pg. 9 and Fig. 1, such that the combination of the current collector, polymer layer, and the mixture will be pyrolyzed to form carbon layers having the Si particles within as depicted in Fig. 1). 
While Fukushima does not specifically state that the precursor is converted to a substantially continuous phase or that the pyrolyzed composite material adheres to the carbon film and the current collector, since they provide the claimed process, where the polymer layer and the precursor material are carbonized, it is also expected to result the precursor being converted to a substantially continuous phase and the pyrolyzed composite material adhering to the carbon film and the current collector. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. Further, Fukushima teaches that an integrated electrode is obtained by firing (pg. 9), such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the carbonized active layer and intervening layer will both adhere to the current collector since they are integrated. Therefore, Fukushima is considered to suggest the features of claim 1 wherein the silicon particles have a size at least overlapping or within the claimed range, (where 0.05 µm can be considered micron sized or at least overlapping micron-sized and where they teach using a particle size of 1 µm). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). 
	Regarding claims 2 and 3, Fukushima suggests the process of instant claim 1. They further teach that the current collector may be a metal foil formed from copper (pg. 4).
	Regarding claims 5 and 6, Fukushima suggests the process of instant claim 1. They further teach that the material to be carbonized by heat treatment to be a carbonaceous material in the active layer is the same material as that used for forming the intermediate layer precursor film (pg. 8-9). They teach that examples of the material to be carbonized by heat treatment to be a carbonaceous material include thermosetting resins such as phenol resin (phenolic resin), epoxy resin, etc. (pg. 8), such that the precursor will comprise phenolic resin or epoxy resin.
	Regarding claims 7-9, Fukushima suggests the process of instant claim 1. They further teach providing the active material layer by adding a solvent, a dispersant, and a binder as needed, to the starting powder of Si and the material to be carbonized by heat treatment to become a carbonaceous material (pg. 9). They teach applying the active material layer precursor as a coating solution onto the intervening layer precursor film formed on the surface of the current collector followed by drying as necessary followed by baking (pg. 9). Therefore, the mixture will be provided as a slurry comprising the precursor and silicon particles (i.e. as solids in a liquid) which will be coated onto the current collector and dried prior to baking.  
Regarding claim 11, Fukushima suggests the process of instant claim 1. They further teach that a conductive auxiliary agent is contained in the active material layer, such as gold or platinum (pg. 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included the gold or platinum in the active material layer as particles because the material is added to the active layer and not in the form of a film such that by providing it in pieces (particles) it will be expected to be suitably included or added to the active material layer.
	Regarding claim 13, Fukushima suggests the process of instant claim 1. They further teach that the electrode is a negative electrode, i.e. an anode (pg. 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima as applied to claim 1 above, and further in view of Inoue, JP 2010-257695 A.
	The following citations for Inoue, JP 2010-257695 A are in reference to the machine translation provided by Espacenet and the figures in the original document.
	Regarding claim 4, Fukushima suggests the limitations of instant claim 1. Fukushima further teaches that the current collector is formed of a metal foil such as a copper foil (pg. 4). They teach that the electrode is a negative electrode for a secondary battery (pg. 1).
	They do not teach that the current collector comprises a clad foil comprising copper on at least one side of the clad foil.
	As discussed above for the rejection of claim 4 over Suzuki in view of Ariga and Inoue, Inoue provides the suggestion to have used the clad material as the negative (anode) current collector of the secondary battery of Fukushima because Inoue teaches that such a current collector has higher strength than a copper foil, is less likely to cause cycle deterioration, and improves the reliability, durability, and life of the battery such that it will be expected to provide a desirable current collector. Therefore, in the process of Fukushima in view of Inoue the current collector will comprise a clad material comprising copper on both sides of the clad material, where the clad material is considered to be a foil because it consists of a thin metal sheet. 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima as applied to claim 1 above, and further in view of Suzuki, US 6,413,672 B1.
Regarding claim 10, Fukushima suggests the process of instant claim 1.
They do not teach the weight percent of silicon particles in the composite material.
As discussed above for the rejection over Suzuki in view of Ariga, Suzuki teaches forming an electrode for a secondary battery by applying a mixture containing a polymer and micron-sized silicon particles onto a current collector and pyrolyzing the polymer to form a carbon material. Suzuki further teaches that the composite material comprises the silicon particles in a range of 50 to 99% by weight (abstract).
From the teachings of Suzuki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fukushima to have formed the mixture so that the composite layer will contain 50-99% by weight silicon particles because Suzuki teaches that such composition is desirable in forming an electrode for a secondary battery containing silicon particles and carbon such that it will provide a suitable range of silicon particles in the carbon material for forming the active layer of the battery. Therefore, the silicon particles will be added to the mixture so as to provide a silicon weight percentage in the composite material in a range overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA1976). Therefore, the range suggested by Fukushima in view of Suzuki renders the range of instant claim 10 obvious.
	Regarding claim 12, Fukushima suggests the process of instant claim 1. They further teach that the active material layer can include a conductive auxiliary agent (pg. 3) and that the carbonaceous material can include graphite (pg. 3).
	They do not teach providing graphite in the mixture.
As discussed above for the rejection over Suzuki in view of Ariga, Suzuki teaches forming an electrode for a secondary battery by applying a mixture containing a polymer and micron-sized silicon particles onto a current collector and pyrolyzing the polymer to form a carbon material. Suzuki further teaches that in addition to the binder, graphite may be added to increase the conductivity of the sintered material (Col. 6, lines 21-26). 
From the teachings of Suzuki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fukushima to have included graphite in the mixture because Suzuki teaches that including graphite increases the conductivity of the sintered material and Fukushima teaches including conductive auxiliary agents, where the carbonaceous material can be graphite, such that it will be expected to provide an desirable material for improving the conductivity of the active material layer.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima as applied to claim 1 above, and further in view of Park, US 2011/0177393 A1.
	Regarding claims 14 and 15, Fukushima suggests the process of instant claim 1. 
	They do not teach heating the mixture at a pre-selected heating rate.
	Park teaches composite materials and method for forming composite materials used as an electrode material for a battery (abstract). They teach that the composite material includes greater than 0% and less than about 90% silicon particles and greater than 0% and less than about 90% by weight of one or more types of carbon phases (abstract). They teach that at least one of the one or more types of carbon phases can be a substantially continuous phase (abstract). They teach forming the composite material by providing a mixture that includes a precursor and silicon particles and pyrolyzing the precursor to convert the precursor into one or more types of carbon phases (abstract). They teach that the precursor can include a hydrocarbon compound, polyimide, phenolic resin, etc. (0014 and 0038). They teach casting the mixture on a substrate, drying, removing the dried mixture from the substrate, and pyrolyzing the mixture (0039-0040). They teach carbonizing using a heat up rate of about 10°C/min (0040). 
From the teachings of Park, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fukushima to have pyrolyzed the mixture using a pre-selected heating rate of about 10°C/min because Park indicates that such a heating rate is desirable when pyrolyzing a polymer precursor containing silicon particles for use in an electrode of a battery such that it will be expected to provide a desirable heating rate for pyrolyzation/carbonization in the process of Fukushima. Therefore, the heating rate meets the claimed requirements of about 10°C/min. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

Response to Arguments
Applicant’s arguments, filed 9/2/2022, have been fully considered.
In light of the amendments to the claims, the previous 112(a) rejection has been withdrawn.
In light of the amendments to the claims, Applicant’s arguments are considered persuasive and therefore the previous rejections have been withdrawn. New rejections using the primary references of Suzuki and Fukushima have been provided as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718